                                                                                          FI!ED
                                                                                           D[5s~t 1CT
     1
     a                                                                            fEB 2 2019
  3                                                                     Crn~rr;~.~_ t IS'~ P.; ~   F CALIFORNIA
                                                                        E'~,5 E-~;:,^! ~~`u'15~'     BY DE?U7Y
  4
 5
 6                              UT~TITED STATES DISTRICT COURT
 7                             CENTRAL DISTRICT OF CALIFORNIA
 8
         ~ UNITED STATES OF AMERICA,
 9
 10                                   Plaintiff,       CASE NO. 2: ~~ _ I~l J — l1
 11                            v.
12                                                      ORDER OF DETENTION
                r~{Lp~t_i~ ~'u~rz~n1
13
14~                                  Defendant.
15
16                                                      I.
17            A.() On motion ofthe Government in a case allegedly involving:
18                 1. O    a crime of violence.
19                2.() an offense with maximum sentence oflife imprisonment or death.
20                3. O     a narcotics or controlled substance offense with %maximum sentence
21                         often or more years.
22                4.()     any felony -where the defendant has been convicted oftwo or more
23                         prior offenses described above.
24                5.() any felony that is not otherwise a crime of violence
                                                                            that involv                           es a
25                         minor victim, or possession or use ofa firearm or destructive
                                                                                                             device
26                         or any other dangerous weapon, or a failure to register under
                                                                                         18
27                         U.S.0 § 2250.
28           B.{        On motion by the Government /()on Court's oven
                                                                       motion, in a                               case
                                ORDER OFDETENTION AFTER HEARING(18 U.S.C.§3142(1))
         CR-94(06/07)
                                                                                                            Page 1 of4
     1                        allegedly involving:
  2              (~ O the further allegation by the Government of:
  3                  1.(         a serious risk that the defendant will flee.
  4                  2.() a serious risk that the defendant will:
  S                       a.()obstruct or attempt to obstructjustice.
  6                       b. Othreaten, injure, or intimidate a prospective witness or juror or ~
  7                             attempt to do so.
  8           C. The Government()is/( is not entitled to a rebuttable presumption that no
  9                  condition or combination ofconditions will reasonably assure the defendant's
 10,                 appearance as required and the safety ofany person or the community.
 11 '
 12                                                           II.
13            A.(             The Court finds that no condition or combination of conditions will
14                            r onably assure:
15                   1.         the appearance ofthe defendant as required.
16                        O        d/or
17               2:(            the safety of any person or the community.
18           B.() The Court finds that the defendant has not
                                                                  rebutted by sufficient
19                evidence to the contrary the presumption provided by statut
                                                                              e.
20
21                                                           LII.
22           The Court has considered:
23           A. the nature and circumstances ofthe offenses)charged,
                                                                         including whether the
24              offense is a crime ofviolence,a Federal crime ofterror
                                                                       ism,or involves a minor
25              victim or a controlled substance, firearm, explosive, or
                                                                         destructive device;
26           B. the weight ofevidence against the defendant;
27           C. the history and characteristics ofthe defendant; and
28          D. the nature and seriousness ofthe danger to any perso
                                                                                     n or to the community.

                                     ORDER OF DETENTION AFTER HEARIl~IG(18 U.S.C.§3142(1))
         CR94(06/0
                                                                                                     Page 2 of4
      1 '
     2       The Court also has considered all the evidence adduced at the
                                                                           heaxing and the
     3       arguments and/or statements of counsel, and the Pret
                                                                            rial Services
     4       ReportJrecommendaron.
     5
     6                                                   V.
     7       The Court bass the foregoing fmding(s)on the followin
                                                                                  g:
     8
     9
 10
 11
 12
 13!
 14 I
 15 li
 16 I~      B.
             (~As to danger: ~~^-~ ~ ~
                                       ~~t~ ,I~
 1~
 is
 19
20
21
22
23
24
                                                      VI.
25          A.() The Court finds that a serious
                                                risk exists that             the defendant will:
26                  1.()obstruct or attempt to obstruct
                                                          justice.
27                  2.()attempt to/( )threaten, injure or
                                                          intimidate a witness orjuror.
28

                      -        ORDER OFDETENTION AF"PER HEARING
                                                               (18 U.S.C. $3I42(i))
      CR94(06/07)
                                                                                               Page 3 of4
     11     B. The Court bases the foregoing findings)on the following:
 2
  3
 4
  S
 6
 7
 8
 9                                                      VlI.
 10
 11        A.IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
12         B.IT IS FURTHER ORDERED that the defendant be committed to the
                                                                                               custody
13                 ofthe Attorney General for confinement in a corrections facility separ
                                                                                                ate,to
14             the extent practicable,from persons awaiting or serving sentences
                                                                                             or being
15                 held in custody pending appeal.
16         C. IT IS FURTHER ORDERED that the defendant be afforded
                                                                   reaso                    nable
17             opportunity for private consultation with counsel.
i8         D.IT IS FURTHER ORDERED that, on order of a Court
                                                             ofthe                     United States
19             or on request of any attorney for the Government,the perso
                                                                                      n in charge ofthe
20             corrections facility in which the defendant is confined deliv
                                                                                      er the defendant
21             to a United States marshal for the purpose ofan appearance
                                                                                      in connection
22             with a court proceeding.
23
24
25
26 DATED: Z v                    n
                               ~. i                         ~         •~    ..._
27                                                   S             AL
                                                     ~CJNITED STATES MAGISTRATE JUDGE
28

                                 ORDER OF DETENTION AFPER HEARING(18 U.S.C.§3142())
      CR-94(06/0
                                                                                                Page 4 of4
